Title: Notes on Correspondence with James Monroe, 18 April 1808
From: Jefferson, Thomas
To: 


                  
                     
                        
                     [on or after 18 Apr. 1808]
                  
                  
                     
                        J.M. to T.J.
                        Apr. 18. 08
                     
                     
                        
                        Mar. 22.
                     
                     
                        
                        Feb. 27. 08.
                     
                     
                        
                        
                     
                     
                        T.J. to J.M.
                        Feb. 18. 08
                     
                     
                        
                        Mar. 10.
                     
                     
                        
                        Apr. 11
                     
                  
                  Feb. 18. omit. pa. 1. 1st. paragraph.
                  
                  
                     
                        Mar. 10
                     
                     
                        
                        1st. paragraph. omit
                     
                     
                        
                        pa. 1.
                        l. 13.§ 
                        ‘were I to take the measure on my self I might say in it’s justifn that’ insert ‘but
                     
                     
                        
                        
                        l. 21. §
                        ‘still however &c to the end of the paragr. p. 2. l. 14. (Congress)
                     
                     
                        Apr. 11.
                        pa. 1.
                        l. 12. §
                        
                        ‘I will state &c to pa. 3.
                     
                     
                        
                        
                        l. 22
                        
                        (chronological & letters), to wit’. & insert ‘you observe’
                     
                     
                        
                        pa. 5.
                        §
                        
                        last paragraph (Fayette 
                     
                  
               